—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), dated August 24, 2000, which, inter alia, granted the defen*304dants’ cross motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants submitted sufficient evidence to establish, as a matter of law, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). In opposition, the plaintiff failed to come forward with sufficient evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955; Dennis v Van Bergen-Henegouwen, 281 AD2d 383; Grossman v Wright, 268 AD2d 79). Therefore, the defendants were entitled to summary judgment.
In light of our determination, we do not reach the plaintiffs remaining contention. Bracken, P. J., Friedmann, Florio and H. Miller, JJ., concur.